

 
EXHIBIT 10.1
 
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT ("Agreement") is made as of the first day of
September, 2007, by and between INDUSTRIAL ENTERPRISES OF AMERICA, INC., a
Nevada corporation, with an office for the conduct of its business at 711 Third
Ave, Suite 1505, New York, New York 10017 (the "Company"), and Jorge E. Yepes,
an individual residing at 15644 SW 53rd CT, Miramar, Florida 33027 (the
"Executive").


WHEREAS, the Company desires to employ the Executive as Chief Financial Officer
of the Company, and the Executive desires to be employed by the Company in such
capacities; and


WHEREAS, the parties hereto desire to enter into an agreement of employment
mutually beneficial to said parties, and for the purpose of defining the rights,
duties and obligations of each of the parties hereto.


NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of which is hereby acknowledged, the Company and the Executive agree as follows:


1. Employment. Upon the terms and subject to the conditions of this Agreement,
the Company hereby employs the Executive and the Executive hereby accepts
employment by the Company on the terms and conditions hereinafter set forth.


2. Term. Subject to the provisions of Section 12 of this Agreement, Executive's
employment shall be for a period of three (3) years, commencing on September
1st, 2007. For the period of two (2) years after September 1st, 2010, the
Executive will remain an employee of the Company at the sole option of the
Company.


3. Executive's Position, Duties and Authority.


3.1 Position. The Company shall employ the Executive, and the Executive shall
serve as Chief Financial Officer of the Company.


   3.2 Description. The Executive shall perform such duties and responsibilities
on a full time basis as shall be reasonably assigned to the Executive by the
President and Chief Executive Officer of the Company or their designee, and
which are customarily incident to the day-to-day operations of the Company’s
financial matters.


3.3 Authority. At all times during the Term, the Executive shall report directly
to the President and CEO of the Company.


4. Services.


4.1 General. The Executive shall devote sufficient business time, labor, skill
and energy to the business and affairs of the Company and to the duties and
responsibilities referred to in Section 3.2 of this Agreement.


   4.2 Opportunities; Investments. The Executive covenants and agrees that,
during the Term, he shall inform the Company of each business opportunity
related to the business of the Company or any of the Company's subsidiaries or
affiliates of which he becomes aware and that he will not, directly or
indirectly, exploit any such opportunity for his own account.


5. Location of Employment. Unless the Executive consents otherwise in writing,
the principal location for the performance of his duties hereunder shall be in
Creighton, Pennsylvania.


6. Base Salary/Bonuses and Relocation.


   6.1 Base Salary. Beginning September 1, 2007, the Company shall, during the
continuance of the Executive's employment hereunder, pay to the Executive, and
the Executive agrees to accept, in consideration of his services, a salary (the
"Base Salary") at a rate of TWO HUNDRED FIFTY THOUSAND AND NO/100THS DOLLARS
($250,000.00) per year. Such salary shall be payable in accordance with the
Company's normal payroll practices, so long as the Executive's employment
continues as provided by this Agreement. Each calendar year thereafter, such
annual Base Salary shall be reviewed by the Board of Directors and such annual
base salary shall increase by an amount not less than the increase in the
Consumer Price Index as published by the U.S. Government multiplied by the then
existing base salary.


6.2 Bonuses. Commencing with the Term of this Agreement, each year the Executive
shall be eligible to a discretionary annual bonus (a “Bonus”), payable within
ninety (90) days after the end of the fiscal year in an amount to be determined
by the Board of Directors in consideration for the Executive's performance.


6.3 Relocation. The Executive shall be entitled to receive a full relocation
package to the Creighton, Pennsylvania area. This relocation shall be cash
neutral to the Executive.


7. Stock Grants and Options.


7.1 Stock Grants. Commencing with the Term of this Agreement, the Executive
shall receive 20,000 shares of Common Stock of the Company. On each of September
1, 2008, September 1, 2009, September 1, 2010 and September 1, 2011, the
Executive shall receive 20,000 additional shares of the Company’s Common Stock.


7.2 Stock Options. Commencing with the Term of this Agreement, the Executive
shall receive the following options (collectively, the "Stock Options") to
purchase shares of the Company's Common Stock as provided below:


(a) Stock Options to purchase 100,000 shares of the Company’s Common Stock at
$4.00 per share which shall vest 1/3 each year over a three (3) year period
pursuant to the Company’s 2004 Stock Option Plan.


(b) Each calendar year the Board of Directors will review option grants and if
decided by the Board of Directors, additional Stock Options will be issued to
purchase shares of the Company's Common Stock.


8. Deductions. The Company shall, in accordance with applicable law, deduct from
the Base Salary and all other cash amounts payable to the Executive by the
Company under the provisions of this Agreement, or, if applicable, to his
estate, legal representatives or other beneficiary designated in writing by the
Executive, all social security taxes, all federal, state and municipal taxes and
all other charges and deductions which now or hereafter are required by law to
be charges on the compensation of the Executive or charges on cash benefits
payable by the Company hereunder to his estate, legal representatives or other
beneficiary.


9. Expenses; Vacation. The Company shall reimburse the Executive, upon
production of reasonably detailed accounts and vouchers or other reasonable
evidence of payment by the Executive, all in accordance with the Company's
regular procedures in effect from time to time and in form suitable to establish
the validity of such expenses for tax purposes, all ordinary, reasonable and
necessary travel, entertainment and other business expenses as shall be incurred
by him in the performance of his duties hereunder. During the Term of this
Agreement, the Executive shall be entitled to twenty (20) days vacation annually
with pay at the compensation in effect when the vacation is taken.


10. Benefits and Additional Benefits.


10.1 Benefits. During the Term, the Executive shall be eligible to participate
in any pension or profit-sharing plan or program of the Company now existing or
hereafter established, on terms no less favorable than those made available to
other senior executives of the Company.


10.2 Additional Benefits. The Company shall provide the following additional
benefits:


  (a) The Executive shall be entitled to receive such other benefits or rights
as may be provided under any employment benefit plan provided by the Company
that is now or hereafter will be reflected, including participation in life,
medical, disability and dental insurance plans at no cost.


  (b) The Executive shall have the choice to have the Company lease a car at
Executive’s discretion (i.e., Mercedes, BMW, Lexus) up to $750.00 a month or
receive the $750.00 per month as a car allowance. The Company shall pay all
applicable insurance, maintenance, parking fees, and all associated costs.


11. Confidential Information. All records, papers, models, programs and other
documents and those kept or made by the Executive relating to the business or
affairs of the Company, the Company's subsidiaries or affiliates, or any of the
clients or customers of such entities shall be and remain the property of the
Company, and to the-extent available shall be delivered by the Executive to the
Company as may required, upon the expiration or earlier termination of the
Executive's employment by the Company.


12. Termination.


12.1 Reasons for Termination. Notwithstanding the provisions of Sections 1 and 2
hereof, this Agreement may be terminated prior to the expiration of the Term by
the Board of Directors of the Company upon the occurrence of any of the
following events:


    12.1.1 The death of the Executive; or


   12.1.2 For cause, which shall be if the Executive is convicted of a felony
criminal offense or the commission of an act of fraud on the Company.


12.2 Consequences of Termination of this Agreement under Section 12.


   (a) In the event that this Agreement is terminated in accordance with Section
12.1.1 above, the Executive, his estate, legal representatives or designee shall
be entitled to receive, in full satisfaction of all obligations due to the
Executive from the Company hereunder, all accrued but unpaid Base Salary and any
unpaid Bonus in respect of a fiscal year ended prior to the Executive's death,
and upon payment of said sums the Company shall have no further obligations or
liabilities to the Executive hereunder. All outstanding stock options are
considered part of the estate of the Executive.


(b) In the event that this Agreement is terminated in accordance with Section
12.1.2 above, the Executive shall have no further obligations or liabilities to
the Executive hereunder.


  13. Notices. Any notice, direction or instruction required or permitted to be
given hereunder shall be given in writing and may be given by telex, telegram,
facsimile transmission or similar method if confirmed by mail as herein
provided; by mail if sent postage prepaid by registered mail, return receipt
requested; or by hand delivery to any party at the address of the party set
forth below. If notice, direction or instruction is given by telex, telegram or
facsimile transmission or similar method or by hand delivery, it shall be deemed
to have been given or made on the day on which it was given, and if mailed,
shall be deemed to have been given or made on the third business day following
the day after which it was mailed. Any party may, from time to time, by like
notice give notice of any change of address and in such event, the address of
such party shall be deemed to be changed accordingly.


   (i) If to the Executive:


Jorge E. Yepes
15644 SW 53rd CT
Miramar, Florida 33027


(ii) If to the Company:


Industrial Enterprises of America, Inc.
711 Third Avenue
    Suite 1505
New York, NY 10017


14. General.


14.1 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Delaware,
regardless of the laws that might otherwise govern under applicable principles
of conflicts of laws.


14.2 Captions. The section headings contained herein are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.


14.3 Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties relating to the subject matter hereof, and
supersedes all prior agreements, arrangements and understandings, written or
oral, between or among the parties, except as specifically provided herein.
There are no oral promises, conditions, representations, understandings,
interpretations or terms of any kind as conditions or inducements to the
execution hereof or in effect among the parties. No custom or trade usage, nor
course of conduct among the parties, shall be relied upon to vary the terms
hereof.


14.4 Successors and Assigns. This Agreement, and the Executive's rights and
obligations hereunder, may be assigned by the Executive to a personal services
company so long as such personal services company executes a contract similar to
this one that provides the service of the Executive to the Company. The
Executive may designate one or more beneficiaries to receive any amounts that
would otherwise be payable hereunder to the Executive's estate. This Agreement
shall be binding on any successor to the Company whether by merger,
consolidation, acquisition of all or substantially all of the Company's assets
or business or otherwise, as fully as if such successor were a signatory hereto,
and the Company shall cause such successor to, and such successor shall,
expressly assume the Company's obligations hereunder.


   14.5 Amendments; Waivers. This Agreement cannot be changed, modified or
amended, and no provision or requirement hereof may be waived, without consent
in writing of the parties hereto. However, in the event that the Company issues
an Employee Directive which amends or modifies any policy specifically
identified and incorporated into this Agreement, such policy automatically shall
be deemed included as part of this Agreement without further consideration other
than the continued performance of this Agreement's material terms by the
Company. The failure of a party at any time or times to require performance of
any provision hereof shall in no manner affect the right of such party at a
later time to enforce the same. No waiver by a party of the breach of any term
or covenant contained in this Agreement, whether by conduct or otherwise, in any
one or more instances, shall be deemed to be, or construed as, a further or
continuing waiver of any such breach, or a waiver of the breach of any other
term or covenant contained in this Agreement.


14.6 Beneficiaries. Whenever this Agreement provides for any payment to the
Executive's estate, such payment may be made instead to such beneficiary or
beneficiaries as the Executive may have designated in a writing filed with the
Company. The Executive shall have the right to revoke any such designation and
to re-designate a beneficiary or beneficiaries by written notice to the Company
(and any applicable insurance company) to such effect.


14.7 Further Assurances. The parties hereto agree that, after the execution of
this Agreement, they will make, do, execute or cause or permit to be made, done
or executed all such further and other lawful acts, deeds, things, devices,
conveyances and assurances in law whatsoever as may be required to carry out the
true intention and to give full force and effect to this Agreement.


   14.8 Ability to Fulfill Obligations. Neither the Company nor the Executive is
a party to or bound by any agreement which would be violated by the terms of
this Agreement.


   14.9 Severability. Should any provision of this Agreement be unenforceable or
prohibited by any applicable law, this Agreement shall be considered divisible
as to such provision which shall be inoperative, and the remainder of this
Agreement shall be valid and binding as though such provision were not included
herein.


   14.10 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original. It shall not be
necessary when making proof of this Agreement to account for more than one
counterpart.


14.11 Survival of Certain Provisions. The provisions of Sections 10, 11, and 12
shall, to the extent applicable, continue in full force and effect
notwithstanding the expiration or earlier termination of this Agreement or of
the Executive's employment in accordance with the terms of this Agreement.


14.12 Arbitration of Disputes. Any dispute or controversy between the parties
relating to or arising out of this Agreement or any amendment or modification
hereof shall be determined by arbitration in the City and State of New York by
and pursuant to the rules then prevailing of the American Arbitration
Association. The arbitration award shall be final and binding upon the parties
and judgment may be entered thereon by any court of competent jurisdiction. The
service of any notice, process, motion or other document in connection with any
arbitration under this Agreement or the enforcement of any arbitration award
hereunder may be effectuated either by personal service upon a party or by
certified mail duly addressed to him or to his executors, administrators,
personal representatives, next of kin, successors or assigns, at the last known
address or addresses of such party or parties. If the Executive is the
prevailing party on any issue in any such arbitration proceeding, he shall be
entitled to recover from the Company any actual expenses for attorney's fees and
disbursements incurred by him.






IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.




INDUSTRIAL ENTERPRISES
OF AMERICA, INC.




By: _____________________   
Name:
Title:




_____________________
Jorge E. Yepes